BaeNaud, P. J.:
The question presented by this appeal is, whether an architect is a person who can have a hen under chapter 418, Laws of 1862. The particular words under which the claim is made are as follows: “ Any person who shah hereafter perform any labor, or furnish any materials in building, altering or repairing any house, building or other improvement upon lands or appurtenances to such house or other building by virtue of any contract with the owner * * * shall, upon filing the notice * * * have a hen for the value of such labor and materials upon such house,” etc.
The plaintiff, as architect, superintended the erection of a house on defendant’s land, by a contract with the defendant personally. 1 am unable to find any case involving a consideration of this section, *19bat tbe principle contended for bas received adjudication. In Ericsson v. Brown. (38 Barb., 390), tbe words of tbe “New York and Liverpool United States Hail Steamship Company” charter contained these words: “ Tbe stockholders of tbe said company shall be jointly and severally individually liable for debts that may be due and owing to all their laborers and operators, for services performed for said corporation.” Tbe plaintiff in that case, Mr. Ericsson, performed labor and services as a consulting engineer. It was held that be did not come within the section; that “ laborers and operators” did not cover a consulting engineer; that the act was not designed to protect professional men. In Aikin v. Wasson (24 N. Y., 482), a contractor built a portion of a road bed for a railroad company. The law provided that “all the stockholders of every such company shall be jointly and severally liable for all the debts due and owing to any of its laborers and servants for services performed for such corporation. It was held that the contractor who performed labor himself with his men, did not come within the description of “ laborer or servant” in the section referred to. It has been held in this court that a bookkeeper did not come within the term of section 18 of chapter 40, of Laws 1848, whereby the stockholders were made personally liable “for all debts due and owing to all their laborers, servants and apprentices, for services performed for such corporation.”
I think services rendered by an architect do not come within the meaning of term “ labor” under the lien law in question, and that the judgment should be reversed and a new trial granted at Special Term, costs to abide event.
Gilbbet, J., concurred.
Present — BarNArd, P. J., Gilbert and DtkjyiaN, JJ.
Judgment reversed and new trial granted at Special Term, costs to abide event. «